Case: 12-11471   Date Filed: 06/10/2013   Page: 1 of 17


                                                           [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT

                          ________________________

                                No. 12-11471
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:10-cr-00438-VMC-TBM-6

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

     versus


DAISY LOUISE THOMAS,

                                                             Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________


                               (June 10, 2013)


Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-11471    Date Filed: 06/10/2013    Page: 2 of 17


      Daisy Thomas appeals her convictions for conspiracy to obstruct commerce

by robbery, in violation of 18 U.S.C. §§ 371 and 1951(a), obstructing commerce

by robbery, in violation of 18 U.S.C. § 1951(a), and using and carrying a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A). On appeal, Thomas argues the district court erred in denying her

motion to suppress false exculpatory statements she made after invoking her right

to counsel under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).

Thomas further argues the district court’s error was not harmless. We affirm.

                                 I. BACKGROUND

A. Thomas’s arrest and interrogation

      Daisy Thomas was arrested in July 2010 for fraudulent use of a stolen credit

card, but police suspected Thomas was involved in, or knew something about, the

robberies in which the credit cards were stolen. Thomas was handcuffed, taken

into a small room, and interrogated by two law enforcement officers, Detective

Neal and Detective Richardson. The Government claims Detectives Neal and

Richardson brought Thomas into the interrogation room, advised her of the charges

against her, and read Thomas her Miranda rights, at which point Thomas refused

to sign the waiver and invoked her right to counsel. The Government claims the

detectives then ended the interrogation.

                                           2
              Case: 12-11471    Date Filed: 06/10/2013    Page: 3 of 17


      Video of the interrogation, however, tells a different story. The video shows

Thomas invoked her right to counsel almost immediately upon entering the

interrogation room, long before the police claim she did. To be precise, at 1

minute and 25 seconds of the video Thomas tells Detectives Neal and Richardson

she is “not talking without a lawyer—no way.” Rather than ending the

interrogation, however, the video shows the detectives continued interrogating

Thomas, discussing the case, discussing the benefits of talking, and warning her of

the consequences of not talking. In response to Thomas’s request for counsel

Detective Richardson pointedly asked “[s]o then you just want to get charged with

everything . . . without letting us hear your side of it?” Detective Richardson told

Thomas her failure to talk without counsel would lead her to being “hemmed up

with another felony”—by which Richardson meant Thomas “could potentially be

charged with other offenses from other counties.” The detectives told Thomas

“there are some additional things, some very serious charges” that could be placed

on her, and that her “name has come up in some other investigations.” Detective

Neal told Thomas they could help her out by making “a simple phone call” to the

“state attorney” if she cooperated—which necessarily included talking to them

without the benefit of the counsel she had requested. The video reveals it was not

until Thomas invoked her right to counsel again that the police stopped

                                          3
              Case: 12-11471    Date Filed: 06/10/2013   Page: 4 of 17


questioning her, but not before “not[ing] in passing that they soon would be

arresting” Thomas’s boyfriend. The video ends shortly thereafter.

      According to the Government, the detectives then moved Thomas from the

interrogation room to a holding cell. During her 10 to 15 minutes in the holding

cell, Thomas “yelled here and there” and muttered “a few choice swear words,”

although she generally said “nothing pertinent.” At one point, however, Thomas

yelled “I sure hope you have your facts straight because I wasn’t there. Uh, I hope

you’ve done your work, I didn’t do anything.” Detective Richardson responded

“we’ve done all our work” and “we’ve made a number of arrests” before naming

Rykieth Levatte and Antione Harris as among those arrested. Thomas interrupted

Richardson by denying any knowledge of Levatte and Harris, yelling that she did

not fraternize with juvenile delinquents.

B. The district court’s hearing and verbal order denying Thomas’s motion to

   suppress

      Thomas was indicted, along with five alleged co-conspirators, for conspiring

to commit armed robberies, committing or aiding and abetting the commission of

an armed robbery, and brandishing or aiding and abetting the brandishing of a

firearm while committing an armed robbery. The indictment alleged Thomas

participated in an armed robbery of the “All About You Hair Salon” on May 11,

                                            4
              Case: 12-11471    Date Filed: 06/10/2013   Page: 5 of 17


2010, and conspired to commit several others between May 11, and June 3, 2010.

      Prior to trial, Thomas moved to suppress the statements she made from the

holding cell. The Government intended to use those statements to establish

Thomas knew her alleged co-conspirators, Levatte and Harris, on the theory that

she must have known them in order to know they were juveniles. Thomas’s

motion to suppress argued the holding-cell statements were barred under Miranda

v. Arizona, 384 U.S. 436 (1966). Specifically, the detectives violated the rule in

Edwards v. Arizona, 451 U.S. 477 (1981) by interrogating Thomas after she first

requested counsel, and therefore her statements from the holding cell “were

irreparably tainted by custodial interrogation.” The Government’s response

motion argued Thomas’s false exculpatory remarks from the holding cell were

“post-Miranda spontaneous statements” that “waived, or relinquished, [Thomas’s]

Fifth Amendment right to remain silent.”

      At the hearing on Thomas’s motion to suppress, the Government entered the

interrogation video into evidence but did not play it for the judge. On direct

examination, Detective Richardson testified that once Thomas requested counsel,

the interrogation ended and “[n]o questions were asked of [her].” Only later in the

holding cell did Thomas spontaneously make the statements at issue, according to

Richardson.

                                           5
             Case: 12-11471     Date Filed: 06/10/2013    Page: 6 of 17


      Prior to cross-examination, the court permitted defense counsel to play the

entire video. At that point, Richardson conceded that Thomas “immediately said

she didn’t want to talk to [the police].” Richardson defended her continued

interrogation of Thomas, however, by claiming she merely wanted Thomas “to

have the educated information of what . . . the potential charges down the road

were coming, and give her the opportunity to speak.” Richardson further testified,

despite video evidence to the contrary, that her partner Detective Neal never “said

anything about calling the prosecutor.”

      The district court orally delivered its findings of fact and conclusions of law.

The court denied Thomas’s motion to suppress, reasoning that Thomas “knowingly

waived her rights” when she “spontaneously initiated” discussion of the case in the

holding cell. The court noted that although “the defendant had initially said that

she did not wish to speak to law enforcement,” her statements from the holding cell

were “spontaneous[]” and therefore “waived whatever rights she might have had to

remain silent.”

      At trial, the Government offered Thomas’s statements both in Detective

Richardson’s testimony as well as in closing argument. The jury subsequently

convicted Thomas of the offenses charged in the indictment. This appeal followed.

                                 II. DISCUSSION

                                          6
               Case: 12-11471    Date Filed: 06/10/2013    Page: 7 of 17


      A district court’s ruling on a motion to suppress presents mixed questions of

law and fact. United States v. Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011). This

Court reviews the district court’s factual findings for clear error and its application

of the law to the facts de novo. Id. We construe the facts in the light most

favorable to the prevailing party below, but in doing so we are “not restricted to the

evidence presented at the suppression hearing and instead consider the whole

record.” Id.

A. The admissibility of Thomas’s statements from the holding cell

      The district court erred in denying Thomas’s motion to suppress. Thomas

unequivocally invoked her right to counsel 1 minute and 25 seconds into her

interrogation when she told Detectives Neal and Richardson she was “not talking

without a lawyer—no way.” See, e.g., Maryland v. Shatzer, 559 U.S. 98, 130 S.

Ct. 1213, 1224 (2010) (noting a defendant unequivocally requested counsel when

he stated “he would not talk about th[e] case without having an attorney present”).

This Court has stressed that “once an accused requests counsel, the officer cannot

ask questions, discuss the case, or present the accused with possible sentences and

the benefits of cooperation.” United States v. Gomez, 927 F.2d 1530, 1539 (11th

Cir. 1991); see also United States v. Johnson, 812 F.2d 1329, 1331 (11th Cir.

1986) (“It best serves all interests, especially law enforcement, to remain close to

                                           7
                Case: 12-11471       Date Filed: 06/10/2013       Page: 8 of 17


the ‘bright line’: interrogation must cease when an accused in custody requests the

presence of a lawyer before further interrogation.”).

       In this case, the interrogation video reveals Detectives Neal and Richardson

did precisely what the law forbids. 1 After Thomas requested counsel, the

detectives not only continued discussing Thomas’s case, but they also pressed on

her the possible “benefits of cooperation” as well the penalties of disobedience.

See Gomez, 927 F.2d at 1539. In doing so, Detectives Neal and Richardson

unmistakably violated Edwards’s “rigid prophylactic rule.” See Towne v. Dugger,

899 F.2d 1104, 1106 (11th Cir. 1990), abrogated on other grounds by Davis v.

United States, 512 U.S. 452, 114 S. Ct. 2350 (1994); see also Smith v. Illinois, 469

U.S. 91, 92–96, 105 S. Ct. 490, 491–93 (1984) (per curiam) (holding police

violated Edwards when they continued questioning a defendant after his initial

invocation of the right to counsel, even though he responded to the subsequent

questioning).

       The Government claims Thomas’s statements from the holding cell were

       1
          The interrogation video is part of the record and was entered into evidence before the
district court. Neither the Government nor Thomas challenges its accuracy or authenticity. Even
construing the facts in the light most favorable to the prevailing party, we do not simply ignore
accurate video evidence that “completely and clearly contradicts [that] party’s testimony.” Cf.
Morton v. Kirkwood, 707 F.3d 1276, 1284 (11th Cir. 2013) (“[W]here an accurate video
recording completely and clearly contradicts a party’s testimony, that testimony becomes
incredible.”) (citing Scott v. Harris, 550 U.S. 372, 380–81, 127 S. Ct. 1769, 1776 (2007)
(holding that, for purposes of summary judgment in the qualified immunity context, a plaintiff’s
factual narrative need not be accepted if contradicted by credible, unchallenged video evidence)).
                                                   8
             Case: 12-11471     Date Filed: 06/10/2013     Page: 9 of 17


admissible under Miranda and Edwards, because they were voluntary and

spontaneous. The Government is wrong as a matter of law. See United States v.

Farley, 607 F.3d 1294, 1326 (11th Cir.2010) (noting voluntariness is a question of

law). An Edwards violation carries a “presumption of involuntariness,” Shatzer,

130 S. Ct. at 1220, that is not instantaneously ameliorated when police end an

interrogation. Under this Court’s precedent, a defendant’s statement made several

hours after she requests counsel may be uncoerced and voluntary, see United States

v. Valdez, 880 F.2d 1230, 1233–34 (11th Cir. 1989), but a statement made “no

more than a few minutes” after an Edwards violation does not meet the legal

standard for voluntariness, see Gomez, 927 F.3d at 1536, 1538–39; cf. Henderson

v. Singletary, 968 F.2d 1070, 1074 (11th Cir. 1992) (holding that, in the absence of

an Edwards violation, the amount of time between interrogation and a defendant’s

statement is only one “measure of . . . voluntariness”).

      This case is remarkably similar to our decision in United States v. Gomez.

There, like here, the prosecution sought to introduce statements made shortly after

an Edwards violation. Gomez, 927 F.2d at 1533, 1538–39. In Gomez, while being

moved to a holding cell a “few minutes” after an unlawful interrogation, the

defendant spontaneously asked an officer why he had been arrested. Id. Upon

hearing the charges against him, Gomez “asked to speak to someone about

                                          9
             Case: 12-11471    Date Filed: 06/10/2013    Page: 10 of 17


cooperating,” at which point police advised him of his rights again, he signed a

waiver, and then confessed. Id. This Court held the defendant’s statements were

inadmissible, because once the government “violate[s] Edwards” “a few minutes”

is not enough time for the “coercive effect of the [impermissible] interrogation” to

“have subsided.” Id. at 1539 & n.8.

      In this case, like Gomez, “no more than few minutes” had elapsed between

the impermissible interrogation and Thomas’s statement in the holding cell. See

id. at 1537. Also, like Gomez, Detectives Neal and Richardson persisted in

interrogating Thomas in violation of Edwards and “stress[ed] the importance of

cooperating” even after she initially invoked her right to counsel. See id. at 1537–

39. Moreover, this Court in Gomez excluded the defendant’s confession even

though he—unlike Thomas—received fresh Miranda warnings and signed an

explicit waiver form prior to inculpating himself. See id. Thomas’s motion to

suppress should have been granted under Gomez.

      In denying Thomas’s motion to suppress, the district court relied on our

decisions in Henderson v. Dugger, 925 F.2d 1309 (11th Cir. 1991), and United

States v. Valdez, 880 F.2d 1230 (11th Cir. 1989). But those decisions are readily

distinguishable, since neither involved a preliminary Edwards violation. In Valdez,

police “ceased interrogation” of the suspect as soon as he requested counsel and it

                                         10
             Case: 12-11471     Date Filed: 06/10/2013    Page: 11 of 17


was not until several hours later, when being transported to jail, that the defendant

began asking questions and subsequently confessed. 880 F.2d at 1234. This Court

held Valdez’s statements were admissible under Edwards because police had

respected his initial request for counsel and the intervening hours eliminated any

residual coercion he might have experienced. See id. Henderson is similarly

distinguishable as it involved a confession proffered five hours after a suspect

initially requested counsel—a request the police honored pursuant to Edwards.

Henderson, 925 F.2d at 1311–13. Henderson simply stands for the proposition

that a suspect is free to “change[] his mind with regard to giving a confession to

the police,” but that such a confession is admissible only when it is clear the

defendant gave it “of his own volition.” Singletary, 968 F.2d at 1075. Here, the

initial Edwards violation distinguishes Henderson and Valdez and brings this case

squarely in line with Gomez.

      The law on this issue is clear: Gomez bars post-interrogation statements like

Thomas’s made only a “few minutes” after an Edwards violation. And this rule

makes good sense. If, as the Supreme Court has held, even a “single consultation

with an attorney does not remove . . . the coercive pressures that accompany

custody,” Minnick v. Mississippi, 498 U.S. 146, 153, 111 S. Ct. 486, 491 (1990),

we fail to see how 10 or 15 minutes of unbroken custody in a holding cell without

                                          11
               Case: 12-11471        Date Filed: 06/10/2013       Page: 12 of 17


an attorney could remove such pressures.2 The district court erred in denying

Thomas’s motion to suppress.

B. Thomas’s statements from the holding cell and harmless error analysis

       Our determination the district court erred does not end the matter, however,

since Miranda violations are subject to harmless error analysis. United States v.

Ramsey, 992 F.2d 301, 306 (11th Cir. 1993). A Miranda error is harmless when it

is beyond a reasonable doubt the erroneously admitted statements “did not

contribute to the verdict obtained.” United States v. Pena, 897 F.2d 1075, 1082

(11th Cir. 1990). In making that determination, we consider the effect of the

statement (1) “upon the other evidence introduced at trial,” and (2) “upon the

conduct of the defense.” United States v. Arbolaez, 450 F.3d 1283, 1293 (11th Cir.

2006) (internal quotation marks omitted).

       Thomas’s statement from the holding cell satisfies the harmless error

standard for Miranda. In the holding cell, Detective Richardson named Rykeith

Levatte and Antoine Harris as the two individuals police had arrested other than

       2
          Cf. McKinney v. Ludwick, 649 F.3d 484, 490–91 (6th Cir. 2011) (holding one night was
enough time for the “coercive effect” of an Edwards violation to “subside[]” (citing Gomez, 927
F.2d at 1538–39)); Hill v. Brigano, 199 F.3d 833, 840–43 (6th Cir. 1999) (holding one day was
enough time for the coercive effect of an Edwards violation to dissipate, particularly when, in the
interim, the accused appeared before a magistrate judge, received fresh Miranda warnings, and
received appointed counsel (citing Gomez, 927 F.2d at 1538–39)); McFadden v. Garraghty, 820
F.2d 654, 660–61 (4th Cir. 1987) (holding an “initial Edwards violation” was “vitiate[d]” by a
one-night break in interrogation, a “change in place of the interrogations, [a] change of identity
of the interrogators and [a] change of the subject matter of the interrogations”).
                                                 12
               Case: 12-11471       Date Filed: 06/10/2013      Page: 13 of 17


Thomas. Thomas denied knowing Levatte and Harris, but in doing so she

identified them, correctly, as juveniles. On appeal, Thomas argues the admission

of her statement was prejudicial. But this contention is meritless. Even assuming

Thomas’s statement was “incriminating” in an abstract sense, see Harryman v.

Estelle, 616 F.2d 870, 876–77 (5th Cir. 1980),3 there is no “reasonable possibility”

the statement contributed to her conviction in light of the overwhelming evidence

of her guilt, see Hart v. Att’y Gen. of State of Fla., 323 F.3d 884, 895 (11th Cir.

2003).

    1. Other evidence adduced at trial

       Thomas’s statement had no prejudicial effect on the other evidence of her

guilt. At the outset, it is important to clarify exactly who Thomas denied knowing.

The Government’s evidence showed Levatte and Harris are Thomas’s cousins—

relatives by blood relation. Even if Thomas hadn’t falsely denied knowing Levatte

and Harris, her literal and figurative familiarity with them was plainly evident

based on their family connection. Thomas’s statement merely shows she was not

telling the truth in the holding cell, but it did not contribute to establishing a

conspiracy among the parties. That conspiracy was independently proven by the


       3
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981. Harryman held that, although a particular statement was “incriminating,” its
admission was nonetheless harmless error in light of other evidence. See 616 F.2d at 877.
                                                13
               Case: 12-11471       Date Filed: 06/10/2013        Page: 14 of 17


testimony of Levatte and Harris, in addition to other evidence.4 Levatte and Harris

testified Thomas not only participated in the robberies—brandishing a firearm in

one and acting as the getaway driver in another—but also that she initiated the

plan, selected the target, attempted to use a debit card stolen during the May 11

robbery, and continued to participate in the conspiracy from prison by offering to

pay Levatte several thousand dollars to falsely inculpate another woman in the

robberies. Given this testimony as well as other evidence, there is no reasonable

possibility Thomas’s statement from the holding cell contributed to the jury’s

finding she was involved in the charged conspiracy.

       Additionally, Thomas’s false exculpatory statement was not “closely tied to”

the non-conspiracy offenses with which she was convicted, and therefore “could

have made little difference to the jury verdict.” See Arbolaez, 450 F.3d at 1293.

Aside from the conspiracy charge, Thomas was convicted on Counts Two and

Three for committing an armed robbery and brandishing a firearm during the

armed robbery of a hair salon on May 11, 2010. To prove those offenses, 5 the


       4
        Other evidence proving Thomas’s involvement in the charged conspiracy included
incriminating cell-phone records, cell-phone tower data, and the victim’s credit card statements.
       5
          According to the jury instructions, Count Two required the Government to prove:
(1) the “defendant knowingly acquired someone else’s personal property,” (2) the “defendant
took the property against the victim’s will by using actual or threatened force or violence or
causing the victim to fear harm either immediately or in the future,” and (3) the “defendant’s
actions obstructed, delayed or affected commerce.” Under Count Three, the Government needed
                                                 14
               Case: 12-11471       Date Filed: 06/10/2013       Page: 15 of 17


Government presented, inter alia, the following evidence: (1) Levatte and Harris

testified Thomas participated in, supervised, and boasted about her involvement in

the May 11 robbery; (2) video surveillance of the robbery showed a woman who

physically resembled Thomas brandishing a firearm during the robbery; (3)

Levatte identified the woman brandishing a firearm in the video as Thomas; and

(4) the victim of the May 11 robbery gave eyewitness testimony that the woman

Levatte identified as Thomas appeared to be leading and orchestrating the robbery.

       This is not a case in which the evidence of Thomas’s guilt was merely

“circumstantial without [her] statements.” Cf. United States v. Ramsey, 992 F.2d

301, 306 (11th Cir. 1993), abrogated on other grounds by, United States v. Davis,

512 U.S. 452, 114 S. Ct. 2350 (1994); cf. also United States v. Lall, 607 F.3d 1277,

1293 (11th 2010) (holding a Miranda violation was not harmless error when the

“only other inculpatory evidence was the testimony of” a single “cooperating

witness who claimed to have conspired with” the defendant); Hart, 323 F.3d at 895

(finding Miranda error prejudicial when the only evidence linking the defendant to

the crime, other than his statements, was a single fingerprint that could have been

left at any time, and neither the eyewitness nor the four codefendants testified). In

light of the overwhelming direct and circumstantial evidence of her guilt,

to prove: (1) the “defendant committed the crime of violence charged in Count Two of the
Indictment,” (2) the “defendant knowingly carried a firearm,” and (3) the “defendant carried the
firearm in relation to the crime of violence.”
                                               15
             Case: 12-11471     Date Filed: 06/10/2013   Page: 16 of 17


Thomas’s improperly admitted statement did not have a prejudicial effect on the

other evidence presented at trial.

    2. Effect on defense counsel
      Thomas’s statements from the holding cell also did not affect defense

counsel in any discernible way. Defense counsel’s strategy clearly was to

undermine the credibility of Levatte and Harris, the Government’s key cooperating

witnesses. Counsel attempted to persuade the jury not to believe Levatte and

Harris, arguing they were liars and felons whose testimony was inaccurate, self-

serving, and nonsensical in light of other evidence. Defense counsel even went so

far as to implore jurors that, “if you don’t believe [Levatte and Harris’s] testimony,

then you can’t find the defendant guilty.”

      On the facts of this case, there is no logical or evidentiary connection

between Thomas’s false exculpatory statement and the believability of Levatte and

Harris. Thomas’s statement suggested only that she was not being truthful in the

holding cell, but that fact, even if proven, has no bearing on Levatte and Harris’s

credibility. Thomas has pointed to no aspect of defense counsel’s trial strategy or

evidentiary presentation that would have been different absent the admission of her

statement from the holding cell. Cf. Hart, 323 F.3d at 895 (holding Miranda error

prejudicial, in part, because the defense presented testimony it otherwise would not

have due to the improperly admitted statements). As a result, Thomas cannot show
                                          16
              Case: 12-11471    Date Filed: 06/10/2013    Page: 17 of 17


defense counsel was affected by the improper admission of her false statements.

                                         ***

        All relevant considerations counsel in favor of upholding Thomas’s

convictions. The admission of Thomas’s false statement was undoubtedly error,

but it was also undoubtedly harmless. We have no difficulty concluding it is

beyond a reasonable doubt the improperly admitted statement did not contribute to

the jury’s verdict finding Thomas guilty as charged. See Arbolaez, 450 F.3d at

1293.

                                III. CONCLUSION

        The district court erred in denying Thomas’s motion to suppress. However,

in light of all evidence in the record, the court’s error was harmless. The district

court’s ruling and Thomas’s convictions are AFFIRMED.




                                          17